846 So. 2d 1246 (2003)
Christifa A. KNOWLES a/k/a Christopher Knowles, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D02-2941.
District Court of Appeal of Florida, First District.
June 9, 2003.
Christifa Knowles, pro se, petitioner.
William L. Camper, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for respondent.
PER CURIAM.
Christifa Knowles filed a petition for habeas corpus in the Circuit Court of Leon County challenging an order of the Florida *1247 Parole Commission revoking his conditional release supervision. The circuit court treated the petition as a petition for other extraordinary relief, ordered Knowles to pay a filing fee and once the fee was paid, denied the petition. Knowles then filed a petition for writ of certiorari in this court. We grant the petition.
The filing of a petition for writ of habeas corpus is the proper method of challenging the revocation of an inmate's conditional release supervision. See Heard v. Florida Parole Comm'n, 811 So. 2d 808 (Fla. 1st DCA 2002); Gillard v. Florida Parole Comm'n, 784 So. 2d 1214 (Fla. 1st DCA 2001). An inmate's petition for habeas corpus must be filed in the circuit court of the county in which the inmate is incarcerated. See Heard; Gillard. Moreover, a filing fee is not required in a habeas proceeding. See Heard.
In this case, Knowles was incarcerated in Charlotte County at the time he filed his petition for writ of habeas corpus. Thus, the circuit court for Leon County was without jurisdiction to rule on Knowles' petition and should have transferred the petition to the circuit court for Charlotte County. The circuit court also departed from the essential requirements of the law when it ordered Knowles to pay a filing fee. We, therefore, quash the circuit court's order and remand this case to the circuit court with directions to refund the filing fee paid by Knowles in accordance with the case management order, and to transfer Knowles' petition to the circuit court of the Twentieth Judicial Circuit in and for Charlotte County, Florida.
VAN NORTWICK, PADOVANO and LEWIS, JJ., concur.